internal_revenue_service number release date index number --------------------------- ----------------------- ------------------------------------------ - --------------------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-142020-05 date may ------------------------------------------------------------------- ----------------------------------------------------- -------------------------------------------------- ----------------------------------------------------------------------- ------------------------- legend h w trust ---------------------------------------------------------- trust ---------------------------------------------------------- trust -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------- date date grandchild grandchild grandchild year year year year dear -------------- ------------------ -------------------------- ------------------------ -------------------- ------------------------------ ------- ------- ------- ------- this is in response to your letter dated date submitted on your behalf by your authorized representative and other correspondence regarding the gift_tax and generation-skipping_transfer gst tax consequences of certain transfers to trusts plr-142020-05 the facts and representations submitted are summarized as follows on date h and w established two separate irrevocable trusts trust and trust for the benefit of grandchild and grandchild respectively on date h and w established a third irrevocable_trust trust for the benefit of grandchild the terms of trusts are substantially identical but for the identity of the grandchild for whom the trust was established the primary beneficiary under the terms of each trust the trustee may distribute any part or all of the income and principal of the trust to or for the benefit of the primary beneficiary during the primary beneficiary’s lifetime if the primary beneficiary is not living then to the extent the trust corpus is not appointed by the primary beneficiary as discussed below the trustee may distribute any part or all of the income and corpus to the primary beneficiary’s descendants or if none then to the primary beneficiary’s siblings and their descendants or if none then to other beneficiaries who may include non-skip persons as defined in sec_2613 each trust provides that the trustee is to make distributions as the trustee shall deem to be in the best interest of the beneficiary or beneficiaries grantor does not intend that such distributions be limited to the amounts necessary for maintenance education and support with respect to trust sec_1 and if the primary beneficiary dies prior to reaching age the corpus is to be distributed pursuant to the primary beneficiary’s exercise of a testamentary general power to appoint the accumulated income and corpus of trust to certain person’s and entities including the primary beneficiary’s estate with respect to trust if the primary beneficiary dies prior to reaching age the primary beneficiary may with the consent of a trustee who is not an adverse_party by written instrument delivered to the trustee appoint the accumulated income and corpus of trust to the primary beneficiary’s estate a trustee who is not an adverse_party is defined in trust as a trustee who is a person not having a substantial interest in the trust estate which is adverse to the exercise of the power in favor of the primary beneficiary if there is no such trustee then acting trust provides a procedure for designating such trustee upon reaching age the primary beneficiary has the right to terminate their respective trust if the primary beneficiary exercises this right the trust assets will be distributed to the primary beneficiary in fee simple and free of trust if the primary beneficiary does not exercise this right within days after receiving notice the right to terminate will lapse if the primary beneficiary does not exercise the termination power then each trust continues after the primary beneficiary reaches age the trustee’s authority to make discretionary distributions to the primary beneficiary continues as described above upon the primary beneficiary’s death the trust corpus is to be distributed plr-142020-05 pursuant to the primary beneficiary’s exercise of a testamentary special power to appoint trust income and corpus to h and w’s descendants after the primary beneficiary reaches age any person may make a contribution to the trust and grant to any of h’s and w’s descendants the right to withdraw property from the trust equal to the lesser_of the greater of dollar_figure or of the aggregate value of the trust principal or the beneficiary’s proportionate share of the contribution based on the number of beneficiaries with withdrawal rights this right will lapse if it is not exercised within days after the beneficiary receives notice of the contribution the trustee is directed to segregate any part of the trust property to which gst_exemption was allocated the exempt portion any exempt portion shall be held by the trustee as a separate trust with the same terms conditions and name as the trust from which it was segregated provided that the exempt portion shall have a zero inclusion_ratio as defined in sec_2642 all trusts created under the trust agreement will terminate on the day preceding the expiration of years from the death of the last survivor of the following persons living on the date of trust is executed h and w h’s and w’s children and other descendants of h and w and all persons who are mentioned by name in the trust agreement and all of their descendants upon termination the assets of trust will be delivered and distributed in fee simple and free of trust to the income beneficiaries at the time of termination it is represented that h and w made transfers of cash to trust sec_1 and in years and to trust in years in each case the transfer made in a calendar_year to each trust did not exceed the gift_tax annual exclusion for that year under sec_2503 grandchild and are all currently under the age of the following rulings have been requested each of trusts satisfies the requirements of sec_2503 from the date of its inception through the date the primary beneficiary reaches age the contribution period accordingly all contributions to trust sec_1 and in years and to trust in years were excluded from h’s and w’s total gifts for federal gift_tax purposes further all future contributions to each of trusts during the contribution period will be excluded from h’s and w’s total gifts for federal gift_tax purposes except to the extent any contributions exceed the amount described in sec_2503 each of trusts is a skip_person with respect to h and w within the meaning of sec_2613 during the contribution period accordingly all contributions by h and w to trusts in years and to trust in years were direct skips within the meaning of sec_2612 and any further contributions by h and w to trusts during this period will be direct skips plr-142020-05 h’s and w’s unused gst_exemption was automatically allocated to contributions by h and w to trust sec_1 and in years and trust in years to the extent necessary to make the inclusion_ratio for such property zero in accordance with sec_2632 sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible interests in property made to any person by the donor during the calendar_year the first dollar_figure adjusted for inflation as provided in sec_2503 of such gifts to such person shall not be included in the total_amount_of_gifts made during such year sec_2503 provides that in the case of gifts other than gifts of future sec_25_2503-3 of the gift_tax regulations provides that no part of the sec_2503 provides that no part of a gift to an individual who has not value of a gift of a future_interest may be excluded in determining the total_amount_of_gifts made during the calendar_period future_interest is a legal term and includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 provides that an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain is a present_interest in property an exclusion is allowable with respect to a gift of such an interest attained the age of years on the date of the transfer shall be considered a gift of a future_interest in property for purposes of sec_2503 if the property and the income therefrom may be expended by or for the benefit of the donee before his attaining the age years and will to the extent not so expended pass to the donee on his attaining the age of years and in the event the donee dies before attaining the age of years be payable to the estate of the donee or as he may appoint under a general_power_of_appointment as defined in sec_2514 sec_2503 by reason of the mere fact that there is left to the discretion of a trustee the determination of the amounts if any of the income or property to be expended for the benefit of the minor and the purpose for which the expenditure is to be made provided there are no substantial restrictions under the terms of the trust instrument on the exercise of such discretion the donee upon reaching age has the right to extend the term of the trust or the governing instrument contains a disposition of the sec_25_2503-4 provides in part that a transfer does not fail to satisfy plr-142020-05 property or income not expended during the donee’s minority to persons other than the donee's estate in the event of the default of appointment by the donee revrul_74_43 1974_1_cb_285 holds that a gift in trust for the benefit of a minor beneficiary satisfies the requirements of sec_2503 where the trust provides that the beneficiary has upon reaching age either a continuing right to compel immediate distribution of the trust corpus by giving written notice to the trustee or to permit the trust to continue by its own terms or a right during a limited period to compel immediate distribution of the trust corpus to the beneficiary which if not exercised will permit the trust to continue by its own terms accordingly a transfer to the trust will constitute a gift of a present_interest qualifying for the annual exclusion under sec_2503 sec_2514 provides that the exercise or release of a general power of sec_2514 defines general_power_of_appointment as a power exercisable appointment created after date shall be deemed a transfer of property with respect to the individual possessing the power in favor of the individual possessing the power the individual’s estate or the creditors of either in general under sec_2514 a power exercisable by the possessor in conjunction with another person is a general_power_of_appointment if the person whose joinder is required does not have a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the decedent sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power however this rule applies with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of the following amounts a dollar_figure or b percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied sec_2601 imposes a tax on every generation-skipping_transfer gst a gst sec_2612 provides that the term direct_skip means a transfer subject is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust if all interests in such trust are held by skip persons under sec_2652 and sec_26_2612-1 of the generation-skipping_transfer_tax regulations a person has an interest in a_trust if a person has a present right to receive trust principal or income is a permissible current recipient of trust principal or income plr-142020-05 and is not described in sec_2055 or is described in sec_2055 and the trust is a charitable_remainder_annuity_trust or unitrust as defined in sec_664 or a pooled_income_fund as defined in sec_642 be the value of the property received by the transferee sec_2623 provides that the taxable_amount in the case of a direct_skip shall sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction in which the numerator is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2654 provides that for purposes of gst tax the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts sec_2631 as in effect for gst transfers before date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor for gst transfers after date the gst_exemption amount is equal to the applicable_exclusion_amount under sec_2010 sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the direct_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the unused portion of an individual's gst_exemption is that portion of such exemption which has not previously been allocated by such individual or treated as allocated under sec_2632 or sec_2632 sec_2642 provides in part that if the allocation of the gst_exemption to plr-142020-05 any transfers of property is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 such allocation shall be effective on and after the date of such transfer in this case the terms of trusts provide that the trustee may make discretionary distributions of corpus and income to grandchild grandchild or grandchild respectively until the beneficiary reaches age if the grandchild dies before reaching age the corpus is to be distributed pursuant to the grandchild’s exercise of a general_power_of_appointment upon reaching age the respective grandchild has the right to terminate his or her trust and receive the accumulated income and corpus free of trust however if the grandchild does not terminate the trust then the trust continues for the benefit of the grandchild based upon the information submitted and the representations made we conclude as follows from the date of its inception through the date the primary beneficiary reaches age the contribution period each of trusts satisfies the requirements of sec_2503 accordingly h’s and w’s contributions to trust sec_1 and in years and to trust in years are excluded from the respective donor’s total gifts for federal gift_tax purposes further all of h’s and w’s future contributions to each of trusts during the contribution period will be excluded from the respective donor’s total gifts for federal gift_tax purposes except to the extent any contributions exceed the amount described in sec_2503 each of trusts is a skip_person with respect to h and w within the meaning of sec_2613 during the contribution period accordingly all contributions by h and w to trust sec_1 and in years and to trust in years were direct skips within the meaning of sec_2612 and any further contributions by h and w to trusts during this period will be direct skips in accordance with sec_2632 h’s and w’s unused gst_exemption was automatically allocated to contributions by h and w to trust sec_1 and in years and trust in years to the extent necessary to make the inclusion_ratio for such property zero except as specifically ruled herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions or under any other provisions of the code no opinion is expressed or implied concerning the application of sec_2642 to trusts the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury plr-142020-05 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik branch chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
